Opinion by
Keefe, J.
At the trial the broker making the entry testified that -the goods came in by train, and entry was made at once so as to allow the shipment to proceed to its destination; that the value as entered was on the basis of -the invoice value which was substantiated by the shipper; and that immediately after entry an inquiry was forwarded to the shipper as to the value, an amended •entry being filed upon reply. However, the appraiser advanced the values over the entered value. An appeal for a reappraisement was taken and the court found .a value higher than the amended entered value but lower than the value returned by the appraiser. From all the circumstances appearing herein the court Was of the opinion that the petitioner used due diligence in determining the value at which •entry should be made and was without intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore .granted.